Winkler, J.
The appellant and two others were charged by indictment with theft of money from a person whose name is mentioned twice in the body of the indictment; and, in order to a correct understanding of the questions hereafter to be discussed, two extracts are taken from the instrument itself, showing the connection in which the name is found.
First, in that portion where the name first appears, the connection of the name with the context is as follows: “Did fraudulently take, steal, and carry away from and out of the possession of one Chin Chan, a Chinaman (a better description of whose name cannot be given by the grand jury), one twenty-dollar gold coin.” The other time and place where the name appears, the connection is as follows : “ The corporeal personal property of said Chin Chang, without his consent, and with intent to deprive him of the value thereof, and to appropriate it to the use and benefit of,” etc.
Prior to the trial a motion was made to quash the indict*23ment. One ground set out in the motion is “ because it does not charge that the money was taken without the consent of the person from whose possession it is alleged to have been taken.” The idea intended to be conveyed is that, by the face of the indictment, the “ Chin Chan ” mentioned in the indictment, and “ Chin Chang ” mentioned therein, are not one and the same person, but are two several, different, and distinct individuals. The motion was, by the court, overruled, and, a severance being had, the appellant was put upon his trial alone, when the jury returned a verdict of guilty against him, and assessed his punishment at ten years’ confinement in the penitentiary, which was followed by a judgment in accordance with the finding of the jury. Motions for a new trial and in arrest of judgment were made and overruled, and this appeal is prosecuted.
From the several bills of exception taken on the trial, the charges asked by the defendant’s counsel, the motions for a new trial, and in arrest of judgment, as well as the assignment of errors and the argument of counsel, the grounds relied on for a reversal, besides the one already pointed out, as to whether Chin Chan and Chin Chang are, or are not, one and the same person, are that the indictment does not sufficiently describe the money alleged to have been stolen to admit evidence of its identity; that the evidence is insufficient to connect the appellant with the offense charged, as a principal offender; and that, if the appellant is guilty at all, he is guilty of the offense of receiving stolen property, and not of theft.
In considering these several propositions in their order, we remark that, with reference to the indictment, it must be apparent that the grand jury labored under some embarrassment as to the name of the person whose property is charged to have been stolen, particularly as to the last, or surname. They give his name agreeably to their best *24information, and as to this name they say, “ a better description of whose name cannot be given by the grand jury,” and endeavor to supply the want of information as to the name by giving a description of his person as a Chinaman. And when he is again mentioned, they designate him as “ the said Chin Chang.”
The certainty required in an indictment is such certainty as will enable the accused to plead the judgment that may be given upon it in bar of another prosecution for the same offense. Code Cr. Proc., art. 398 (Pasc. Dig., art. 2865). Testing this indictment by this rule of the Code, we are of opinion the objections to it are not well taken. The seeming variance was unimportant. Goode v. The State, 2 Texas Ct. App. 520.
The same may be said as to the other objection—that the indictment does not sufficiently describe the money alleged to have been stolen. The indictment describes the money by a description of the money as gold coin, or national banknotes, of which the following examples will show : “ Two ten-dollar gold pieces, United States gold coin, of the value and denomination of ten dollars each; four five-dollar gold pieces, United States gold coin, of the value and denomination of five dollars each; * * * also, one ten-dollar United States currency note, of the value and denomination of ten dollars ; one ten-dollar United States national banknote, of the value and denomination of ten dollars.”
This is, we think, a substantial compliance with the rule laid down in Lavarre v. The State, 1 Texas Ct. App. 685, based upon Ridgeway v. The State, 41 Texas, 231, and Whart. Cr. Law, sec. 363.
The present case is unlike the cases of Martinez v. The State, 41 Texas, 164, where the money was described as “ one hundred and eighty-two dollars in United States currency,” and Boyle v. The State, 37 Texas, 360, where the party was charged with stealing “the sum of sixty-five *25dollars, of the following description: two twenty-dollar gold pieces, and one five-dollar gold piece, and two ten-dollar United States currency bills, and one money-purse ; ” and also the case of Lavarre v. The State, cited above, where the property was described as “ three hundred gold dollars.”
The deficiency in the description of the money in each and all of these cases is met in the present case by stating that the money was the gold coin, or United States currency notes, or United States national bank-notes, and stating both the denomination and the value of each piece, in plain and intelligible language, employing apt words for that purpose, which are in common use, and the meaning of which is understood by all.
So that the indictment must be held to contain a sufficient description, both of the coin and the paper bills or notes, for all purposes for which such description is necessary; and there was no error in the court so holding, either as to the motion to quash the indictment, or in its rulings upon the evidence, or in the motion in arrest of judgment.
There was no error in holding that the relation of the accused to the crime charged was that of a principal offender, both in the charge given and in the charges refused. Welsh v. The State, 3 Texas Ct. App. 413.
Being guilty as a principal offender, if guilty at all, the offense he was guilty of was that of theft of the money, and not that of a receiver of stolen goods or property; and there was no error in refusing the charges asked on that branch of the case.
The omission of the court to instruct the jury as to the necessity of corroborating the testimony of an accomplice, in order to justify a conviction, if such charge were necessary as part of the law of the case, was cured by the charge on the subject given at the request of the county attorney; and, this charge having been given, the court was not re*26quired to repeat the instruction, and did not err in refusing the instruction asked on behalf of the accused on that branch of the subject.
The appellant has been tried on a valid indictment, and convicted on legal evidence, under proper instructions to the jury, and the judgment must be affirmed.

Affirmed.